UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6687


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARNELL BARNES, a/k/a Imani,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:10-cr-00074-DEM-1)


Submitted: July 18, 2019                                          Decided: July 23, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darnell Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darnell Barnes appeals the district court’s order denying his pro se motion seeking

a sentence reduction under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

5194. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. See United States v. Barnes, No. 4:10-cr-

00074-DEM-1 (E.D. Va. Apr. 29, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2